DETAILED ACTION
	Note that the Examiner for this application has changed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-16 are pending (claim set as filed on 04/06/2021).

Election/Restrictions
Applicant’s election of Group II, claims 3-16, in the reply filed on 02/02/2021 is again acknowledged. Product claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Therefore, method claims 3-16 are presented for examination. 

Priority
This application filed 10/31/2019 claims benefit to PCT/JP2018/017661 filed on 05/07/2018 which has a foreign priority to JP2017-092263 filed on 05/08/2017.  

Affidavit/Declaration
	The declaration under 37 C.F.R. §1.130(a) by Hidemi Fujino filed on 04/06/2021 has been considered. 
Withdrawal of Rejections
The response and amendments filed on 04/06/2021 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed directly below and/or in the Examiner’s response to arguments section.
Briefly, the previous rejection under §112(a) enablement from the last office action has been withdrawn because Applicant satisfied the statements, conditions, and requirements for biological deposit under the Budapest Treaty.
 Briefly, the previous art rejection under §102(a)(1) anticipation by Ikeji from the last office action has been withdrawn because Applicant submitted a certified English translation to perfect the foreign priority date and the filing of a declaration under 37 C.F.R. §1.130(a) is sufficient to disqualify the Ikeji reference under the §102(b)(1)(A) exception. Therefore, the Ikeji disclosure is not available as prior art. However, note that the Ikeji disclosure is now being employed as evidentiary document in the new grounds of rejection below (not as prior art).
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (The Influence of the Gut Microbiota on Host Physiology: In Pursuit of Mechanisms, 2016) in view of Tategaki (US 2015/0139970 A1 - cited in the IDS filed on 10/31/2019) as evidenced by Ikeji (Effect of Lactic Acid Bacterium R30 strain to Prevent Muscle Fiber from Becoming Fast Twitch Muscle in Association with Disuse Muscle Atrophy - cited in the IDS filed on 10/31/2019).
Jones’ general disclosure relates to investigating or characterizing the molecular mechanism by which probiotics elicit their beneficial effects on the host (see abstract & page 286: Introduction left col.). 
Regarding claim 3, Jones discloses that short chain fatty acids (SCFAs) are products of the fermentation of indigestible foods by constituents of the gut microbiome wherein more than 95% of the SCFAs produced by lactic acid bacteria in the gut are acetate, propionate, and butyrate (see page 288: right col. and page 289: Figure 3). Jones teaches “butyrate was shown to improve insulin sensitivity and to increase energy expenditure by the induction of peroxisome proliferator-activated receptor coactivator 1 α (PGC-1 alpha) expression in brown adipose tissue” (claim interpretation: this reads on claim 3’s preamble of promoting expression of PGC-1α protein) (see page 289: right col.). Jones teaches “mice receiving Enterococcus faecium KH24, a bacteriocin-producing strain for 12 days, were found to have significantly increased numbers of lactobacilli in the intestine” (see page 292: left col.). Therefore, the administration of Enterococcus faecium KH24 to a subject would lead to increased butyrate production and thereby, promote expression of PGC-1 alpha protein. 
claims 5 and 12 pertaining to oral administration, Jones teaches lactobacilli are ingested as supplements due to their well-established beneficial effects on the host (see page 293: left col.). 
Regarding claims 8 and 15 pertaining to a human subject, Jones suggest investigation of mammalian host and in particular, probiotics in human clinical trials (see page 293: right col.). 
However, Jones does not teach: Enterococcus faecium R30 (NITE BP-01362) (claims 3, 10, and dependent claim’s limitations thereof pertaining to the R30 strain). 
Tategaki’s general disclosure relates to lactic acid bacteria that improves blood circulation, ameliorates fatigue, reduces stool odor, and growth-promoting effects and that can be used with high safety (see abstract, ¶ [0001] and [0032]). Tategaki teaches using Enterococcus faecium strain R30 (see ¶ [0040]-[0041]) was used in a blood flow test (see Example 3 and ¶ [0110]) and the bacteria was fed to 5 healthy males ages 20 to 50 (see ¶ [0099]).
Regarding claims 4 and 11 pertaining to an obtained processed product, claim interpretation: these claims are interpreted as product-by-process limitations because of the active steps or verbs describes how the processed product is obtained wherein the MPEP at 2113 reads “the patentability of a product does not depend on its method of production”. Nevertheless, Tategaki teaches the Enterococcus faecium in freeze-dried form as a feed additive compositions for food (see ¶ [0034]-[0037]). In particular, Tategaki teaches a treated product refers to a product that has been subjected to at least one treatment selected from among grinding or fragmentation, liquefaction via extraction, concentration, paste preparation, drying (e.g., spray-drying, freeze-drying, vacuum drying, or drum drying), and attenuation of lactic acid bacteria (see ¶ [0069]).
claims 6-7 and 13-14 pertaining to the dosage, Tategaki teaches “the content of lactic acid bacteria or a treated product or extraction residue thereof is not particularly limited. For example, the lower limit of such content is 0.00001% by weight, preferably 0.001 % by weight, and further preferably 0.1% by weight in a food product, and the upper limit thereof is 100% by weight, preferably 50% by weight, and further preferably 30% by weight in a food product” (see ¶ [0084]). Tategaki further teaches “the composition of the present invention is administered to a subject once or in several separate instances per day, so that an adult subject can ingest at least 0.01 mg and preferably at least 1 mg of lactic acid bacteria or a treated product or extraction residue thereof per kg of the body weight of the subject per day. The maximal amount thereof that can be administered is 1,000 mg and preferably 300 mg thereof per kg of the body weight of an adult per day” (see ¶ [0085], [0090]). 
Regarding claims 9 and 16 pertaining to physical testing, Tategaki teaches fatigue-ameliorating effect can be evaluated by having a rat to run on a treadmill gradually increasing the rate until the rat can no longer run (see ¶ [0078], [0098]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or substitute the Enterococcus faecium R30 strain such as taught by Tategaki in the method of Jones. The ordinary artisan would have been motivated to do so is because the MPEP at 2143(I) provides examples of rationales that may support a conclusion of obviousness include: (a) combining prior art elements according to known methods to yield predictable results; or (b) simple substitution of one known element for another to obtain predictable results. Hence, it would be deemed a simple combining or substitution of one known element for another to obtain predictable results: adding or switching Jones’ strain of Enterococcus faecium KH24 for Tategaki’s strain of Enterococcus faecium R30. The ordinary  references are directed to the administration of the lactic acid bacteria of Enterococcus faecium as probiotics.
Furthermore, in regards to claim 10’s preamble of “for preventing conversion of a slow twitch muscle into a fast twitch muscle”, the combined references are silent about the concept or mechanistic explanation of the preamble. However, as noted above, since the references disclose that the administration of the lactic acid bacteria of Enterococcus faecium would increase the expression of PGC-1α protein, then the combined disclosures should inherently meet or naturally prevent the conversion of slow-to-fast twitch muscle. Additionally, Ikeji (this disclosure is not being employed as a prior art reference but rather being used as an evidentiary document to support a fact or technical reasoning) discloses “lactic acid bacterium R30 strain is administered, slow-to-fast muscle conversion due to inaction and oxidative energy metabolism are prevented by increasing the expression amounts of eNOS and PGC-lα in skeletal muscle” (see Ikeji’s page 3: Conclusion). 

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653